June 30, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        DAVIS-LYNCH, INC., Appellant

NO. 14-13-01112-CV                           V.

  ASGARD TECHNOLOGIES, LLC, MANGROVE, INC., TALENT FORCE,
    INC., PHOENIX OFFSHORE SERVICES, L.L.C., TALENT FORCE
 TECHNICAL, L.L.C., ASGARD RESOURCES, LLC, ASGARD RESOURCES
        OF TEXAS, L.L.C., AND ARTHUR P. GRIDER, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Asgard
Technologies, LLC, Mangrove, Inc., Talent Force, Inc., Phoenix Offshore
Services, L.L.C., Talent Force Technical, L.L.C., Asgard Resources, LLC, Asgard
Resources of Texas, L.L.C., and Arthur P. Grider, signed November 15, 2013, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred in rendering judgment in favor of appellees on the negligent
retention claim of appellant, Davis Lynch, Inc. We therefore order that the
judgment in favor of appellees on appellant’s negligent retention claim be
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.